     Case 8:17-cr-00053-JLS Document 78 Filed 02/05/21 Page 1 of 3 Page ID #:759



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     JOSEPH T. MCNALLY (Cal. Bar No. 250289)
 4   SCOTT D. TENLEY (Cal. Bar No. 298911)
     Assistant United States Attorneys
 5        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
 6        Telephone: (714) 338-3500
          Facsimile: (714) 338-3561
 7        E-mail:    scott.tenley@usdoj.gov

 8   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
 9
                            UNITED STATES DISTRICT COURT
10
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
     UNITED STATES OF AMERICA,               No. SA CR 17-053(A)-JLS
12
               Plaintiff,                    ORDER CONTINUING TRIAL DATE AND
13                                           FINDINGS REGARDING EXCLUDABLE TIME
                     v.                      PERIODS PURSUANT TO SPEEDY TRIAL
14                                           ACT
     DAVID HOBART PAYNE,
15                                           NEW TRIAL DATE: 11-09-21
               Defendant.                    NEW CONF. DATE: 10-29-21
16

17

18

19

20        The Court has read and considered the Stipulation Regarding
21   Request for (1) Continuance of Trial Date and (2) Findings of
22   Excludable Time Periods Pursuant to Speedy Trial Act, filed by the
23   parties in this matter on February 5, 2021.         The Court hereby finds
24   that the Stipulation, which this Court incorporates by reference into
25   this Order, demonstrates facts that support a continuance of the
26   trial date in this matter, and provides good cause for a finding of
27   excludable time pursuant to the Speedy Trial Act, 18 U.S.C. § 3161.
28
     Case 8:17-cr-00053-JLS Document 78 Filed 02/05/21 Page 2 of 3 Page ID #:760



 1        The Court further finds that:       (i) the ends of justice served by

 2   the continuance outweigh the best interest of the public and

 3   defendant in a speedy trial; (ii) failure to grant the continuance

 4   would be likely to make a continuation of the proceeding impossible,

 5   or result in a miscarriage of justice; (iii) the case is so unusual

 6   and so complex, due to the nature of the charges and volume of

 7   discovery, that it is unreasonable to expect preparation for pre-

 8   trial proceedings or for the trial itself within the time limits

 9   established by the Speedy Trial Act; and (iv) failure to grant the

10   continuance would unreasonably deny defendant continuity of counsel

11   and would deny defense counsel the reasonable time necessary for

12   effective preparation, taking into account the exercise of due

13   diligence.

14        THEREFORE, FOR GOOD CAUSE SHOWN:

15        1.      The trial in this matter is continued from May 25, 2021 at

16   9:00 a.m. to November 9, 2021 at 9:00 a.m.         The status conference

17   hearing is continued to October 29, 2021 at 8:30 a.m.

18        2.      The time period of May 25, 2021 to November 9, 2021,

19   inclusive, is excluded in computing the time within which the trial

20   must commence, pursuant to 18 U.S.C. §§ 3161(h)(7)(A), (h)(7)(B)(ii),

21   (h)(7)(B)(i), and (B)(iv).      Defendant shall appear in Courtroom 10A

22   of the Federal Courthouse, 411 West Fourth Street, Santa Ana,

23   California on October 29, 2021 at 8:30 a.m. for a status conference,

24   and on November 9, 2021 at 9:00 a.m. for trial.

25        3.      Nothing in this Order shall preclude a finding that other

26   provisions of the Speedy Trial Act dictate that additional time

27   periods are excluded from the period within which trial must

28   commence.    Moreover, the same provisions and/or other provisions of

                                          2
     Case 8:17-cr-00053-JLS Document 78 Filed 02/05/21 Page 3 of 3 Page ID #:761



 1   the Speedy Trial Act may in the future authorize the exclusion of

 2   additional time periods from the period within which trial must

 3   commence.

 4        IT IS SO ORDERED.

 5

 6    February 05, 2021
      DATE                                    HONORABLE JOSEPHINE L. STATON
 7                                            UNITED STATES DISTRICT JUDGE
 8

 9

10   Presented by:
11       /s/
     SCOTT D. TENLEY
12   Assistant United States Attorney
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          3
